EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is effective as of January 15, 2009, by
and between Louis E. Ryan ("Employee”) and St. Bernard Software, a Delaware
corporation (“Employer”), located at 15015 Avenue of Science, San Diego, CA
92128.


W I T N E S S E T H :


        WHEREAS, Employer desires to retain the services of Employee and
Employee desires to be employed by Employer upon the terms and conditions
hereinafter set forth;


NOW, THEREFORE, In consideration of the premises and the agreements, provisions
and covenants herein contained, Employee and Employer agree as follows:




1)  
Services; Title.  Employee shall be employed as Chief Executive Officer and
Chief Financial Officer (the “Title”) and shall fully and faithfully perform
such services as Employer shall reasonably request to be performed (the
"Services"). The position shall report directly to the Board of Directors.



2)  
Compensation, Benefits and Reviews.  Subject to all the other terms of this
Agreement, in connection with Employee's performance of the Services, Employer
shall:



a)  
Pay Employee's salary by check or direct deposit twice per month in equal
installments in accordance with Employer's regular salary payment schedule,
which shall be paid at the rate of $9,375 (before deductions made at Employee's
request, if any, and for deductions required by federal, state and local law)
semi-monthly.



b)  
Pay Employee a quarterly performance bonus (if any), not to exceed $100,000 in
the aggregate, based on specific performance targets set forth in the bonus plan
established by the board of directors and attached hereto as Exhibit C.



c)  
Employee will be granted 165,000 non-qualified stock options to vest in equal
installments of 1/36 per month over a three (3) year period, starting on the
date of the grant, and until such options are vested in full.  The stock
options’ exercise price will be priced at the closing share price on the date of
grant and will be subject to Employee signing Employer’s form stock option
agreement. The stock options shall be governed by the St. Bernard Software, Inc.
2005 Stock Option Plan, as it may be amended from time to time.



d)  
Grant Employee the option to participate in the benefit plans offered by
Employer, including without limitation, insurance plans, 401(k) and other
savings plans, short and long term disability insurance, Section 125 (cafeteria)
and similar pre-tax expense plans, holidays, PTO- Personal Time Off, etc., which
may be amended from time to time in Employer’s discretion.



e)  
Participate in health insurance for Employee and Employee’s dependents, and such
other benefits as Employer shall determine to provide to all of its employees
from time to time.



f)  
Reimburse Employee for all reasonable travel, meals, lodging, communications,
entertainment and other business expenses incurred by Employee in connection
with Employee’s employment.


 
1

--------------------------------------------------------------------------------

 

g)  
Grant Employee four (4) weeks vacation with pay for each twelve-month period, to
be taken at times agreed with Employer.  Unused vacation shall accrue according
to the Employer’s accrued vacation policy, as may be amended from time to time.





3)  
Term and Termination. (a) The term of this Agreement shall be for a period of
twelve (12) months (the “Initial Term”). Unless the parties enter into a new
contract before the expiration of the Initial Term then Employee’s employment
shall continue on an “at-will” basis.



b)  
Termination Without Cause.   In the event that during the Initial Term Employee
shall be terminated by Employer without “Cause” or terminated following a Change
of Control (as defined below) or if the Board of Directors appoints a permanent
Chief Executive Officer to replace Employee, then Employee shall receive from
Employer, with appropriate deductions and withholdings, the compensation
required by Paragraph 2(a) for the remaining term of the Initial Term (the
“Severance Period”) following the date of such termination (the “Severance”),
plus all accrued but unpaid salary and vacation time and any applicable
quarterly bonus which has been earned but not yet paid to the date of
termination.  In addition, the vesting of Employee’s stock options shall
accelerate. In no event will the Severance Period be longer than six (6)
months.  The foregoing Severance shall be reduced by the amount of any other
compensation earned by the Employee during the Severance Period as a result of
his employment. Employee’s eligibility for Severance is conditioned on Employee
having first signed a release agreement in the form attached as Exhibit B and a
termination certificate as provided for in Paragraph 4 in the form of Exhibit A.



c)  
 Termination For Cause. Upon termination of Employee's employment with Employer
for “Cause”, Employer shall be under no further obligation to Employee for
salary or other compensation, except to pay all accrued but unpaid salary and
accrued vacation time up to the date of termination.  For purposes of this
Agreement, “Cause” shall mean that Employee: has been negligent in the discharge
of his or her duties to Employer or has acted in a manner constituting gross
negligence or willful misconduct; has been dishonest or committed or engaged in
an act of theft, embezzlement or fraud, a material breach of confidentiality, an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information; has breached a fiduciary duty; has
been convicted of, or plead guilty or nolo contendere to a felony or a
misdemeanor (other than minor traffic violations or similar offenses) injurious
to the reputation, business or assets of Employer; has materially breached any
of the material provisions of this Agreement; has engaged in unfair competition
with, or otherwise acted intentionally in a manner injurious to the reputation,
business or assets of, Employer or an affiliate; has materially violated
Employer’s policies and procedures, and specifically a violation of Employer’s
sexual harassment and/or anti-discrimination policies, or a violation of
Employer’s trade secrets policies, or use or disclosure of Employer’s trade
secrets for personal gain; or has improperly induced a vendor or customer to
break or terminate any contract with Employer or an affiliate or induced a
principal for whom Employer or an affiliate acts as agent to terminate such
agency relationship.



d)  
 Change of Control. Change of Control, for purposes of this Agreement, means a
change in the ownership or control of the Company (where the consideration paid
exceeds one dollar ($1) for each share of Employer’s common stock) affected
through any one of the following transactions:



(i) a merger or consolidation approved by the Company’s stockholders in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction;

 
2

--------------------------------------------------------------------------------

 

(ii) any stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in a complete liquidation or
dissolution of the Company; or


(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders;



4.
Termination Certificate.  Upon the termination of Employee's engagement under
this Agreement, for any reason whatsoever, Employee agrees to sign, date and
deliver to Employer a "Termination Certificate" in the form of Exhibit A, and to
deliver and take all other action necessary to transfer promptly to Employer all
records, materials, equipment, drawings, documents and data of any nature
pertaining to any invention, trade secret or confidential information of
Employer or to Employee's engagement, and Employee will not take with Employee
any documents containing or pertaining to any confidential information,
knowledge or data of Employer that Employee may produce or obtain during the
course of Employee's engagement under this Agreement. This Paragraph 4 shall
survive indefinitely any termination of this Agreement or Employee's employment.



5.
Nondisclosure.  Employee agrees to keep confidential and not to disclose or make
any use of (except for the benefit of Employer), at any time, either during or
after Employee’s engagement under this Agreement, any trade secrets,
confidential information, knowledge, data or other information of Employer
relating to products, processes, know-how, designs, formulas, test data,
customer lists, business plans, marketing plans and strategies, pricing
strategies or other subject matters pertaining to any business or future
business of Employer or any of its clients, customers, Employees, licensees or
affiliates, which Employee may produce, obtain or otherwise acquire or become
aware of during the course of Employee’s engagement under this Agreement.
Employee further agrees not to deliver, reproduce or in any way allow any such
trade secrets, confidential information, knowledge, data or other information,
or any documentation relating thereto, to be delivered or used by any third
party without specific direction or consent of a duly authorized officer of
Employer. This Paragraph 5 shall survive indefinitely any termination of this
Agreement or Employee's employment.



6.
Work for Hire; Ownership of Intellectual Property. Employee understands and
agrees that all of Employee’s work and the results there arising out of or in
connection with the work performed for Employer, whether made solely by Employee
or jointly with others, during the period of Employee's employment by Employer,
that relate in any manner to the actual or anticipated business, work,
activities, research or development of Employer or its affiliates, or that
result from or are suggested by any task assigned to Employee or any activity
performed by Employee on behalf of Employer, shall be the sole property of the
Employer, and, to the extent necessary to ensure that all such property shall
belong solely to the Employer, Employee by Employee’s execution of this
Agreement transfers to the Employer any and all right and interest Employee may
possess in such intellectual property and other assets created in connection
with Employee’s employment by Employer, and that may be acquired by Employee
during the term of this Agreement from any source that relates, directly or
indirectly, to Employer's business and future business.  Employee also agrees to
take any and all actions requested by Employer to preserve Employer's rights
with respect to any of the foregoing. This Paragraph 6 shall survive
indefinitely any termination of this Agreement or Employee's employment.


 
3

--------------------------------------------------------------------------------

 

7.
No Partnership; Not Assignable by Employee. This Agreement is between Employee
and Employer, as at-will employer, and shall not form or be deemed to form a
partnership or joint venture. Employer’s rights, benefits, duties and
obligations under this Agreement shall inure to its successors and assigns.
Employee's rights, obligations and duties under this Agreement are personal to
Employee and may not be assigned.



8.
Trade Secrets of Others: Employee represents that Employee’s performance of all
the terms of this Agreement and as the Employer’s Employee does not, and will
not breach any agreement to keep in confidence any proprietary information,
knowledge or data acquired by Employee in confidence or in trust before
Employee’s engagement under this Agreement, and Employee will not disclose to
Employer or induce Employer to use any confidential or proprietary information
or material belonging to any other person or entity. Employee agrees not to
enter into any agreement, either written or oral, in conflict with this
Paragraph 8.



9.
Employee's Representations and Warranties. Employee represents, promises,
understands and agrees that: (i) Employee is free to enter into this Agreement;
(ii) Employee is not obligated or a party to any engagement, commitment or
agreement with any person or entity that will, does, or could conflict with or
interfere with Employee's full and faithful performance of this Agreement, nor
does Employee have any commitment, engagement or agreement of any kind requiring
Employee to render services or preventing or restricting Employee from rendering
services or respecting the disposition of any rights or assets that Employee has
or may hereafter acquire or create in connection with his/her employment with
Employer; (iii) Employee shall not use any material or content of any kind in
connection with Employer's products, software or website that is copyrighted or
owned or licensed by a party other than Employer or that would or could infringe
the rights of any other party; (iv) Employee shall not use in the course of
Employee’s performance under this Agreement, and shall not disclose to Employer,
any confidential information belonging, in part or in whole, to any third party;
(vi) EMPLOYEE UNDERSTANDS ALL OF THE TERMS OF THIS “AT WILL” EMPLOYMENT
AGREEMENT, AND HAS REVIEWED THIS AGREEMENT IN DETAIL BEFORE AGREEING TO EACH AND
ALL OF THE PROVISIONS; was allowed adequate opportunity to seek legal counsel
before signing this Agreement; and (vii) no statement, representation, promise,
or inducement has been made to Employee, in connection with the terms of this
Agreement, except as expressly set forth in this Agreement.



10.
Governing Law; Arbitration.  This Agreement shall be subject to and construed in
accordance with the laws of the State of California, and without giving effect
to conflicts of laws principles. In the event of any dispute in connection with
the Services, Employee’s employment or termination thereof, relationship with
the Employer, or this Agreement (or any other agreement) that cannot be resolved
privately between the parties, resolution shall be through binding arbitration
conducted in the County of San Diego, California.  Any arbitration shall be
conducted in accordance with the provisions of the California Code of Civil
Procedure, Part 3, Title 9 (commencing with Section 1280). Employer will pay the
cost of arbitration.  The arbitration process shall be in compliance with any
laws or rules then in effect for employment arbitration agreements at the time
of a demand for arbitration. The parties may obtain discovery in aid of the
arbitration in accordance with California Code of Civil Procedure Section
1283.05. Nothing contained in this paragraph 10 shall limit either party’s right
to seek temporary restraining orders or injunctive or other equitable relief in
the Superior Court of California in connection with this Agreement. EMPLOYEE
UNDERSTANDS THAT BY AGREEING TO ARBITRATION IN THE EVENT OF A DISPUTE BETWEEN
EMPLOYER AND EMPLOYEE, EMPLOYEE AND EMPLOYER BOTH  EXPRESSLY WAIVE THEIR RIGHT
TO REQUEST A TRIAL BY JURY IN A COURT OF LAW. This Paragraph 10 shall survive
indefinitely any termination of this Agreement or Employee's employment.



 
4

--------------------------------------------------------------------------------

 

11.
Entire Agreement; Modification; Waiver; Construction Generally. This Agreement
constitutes the entire agreement between Employer and Employee relating to
Employee’s employment with Employer, and supersedes all previous agreements,
whether oral or written. No provision of this Agreement shall be construed
strictly against any party, including, without limitation, the drafter. Neither
this Agreement nor any provision may be amended, waived or modified in any way
other than by a writing executed by the party against whom such amendment,
waiver or modification would be enforced. No failure to exercise, and no delay
in exercising with respect to any right shall operate as a waiver. A waiver by
any party of a breach of any provision shall not be deemed a waiver of any later
breach.  The exercise of any right or remedy by either party (or by its
successor), whether pursuant to this Agreement, to any other agreement, or to
law, shall not preclude or waive its right to exercise any or all other rights
and remedies. The headings or titles of the several paragraphs of this Agreement
are inserted solely for convenience and shall not be used in the construction of
any provision of this Agreement. Words in the singular shall include the plural,
and vice versa. All references to the masculine or feminine shall mean all
genders.



12.  
Assignment. Employee acknowledges and agrees that this Agreement, and Employee’s
rights and obligations hereunder, may be assigned by Employer to any affiliate,
subsidiary or parent company of Employer.







EMPLOYER:


St. Bernard Software, a Delaware corporation
 
Dated:  February 9, 2009
 
 
/s/ Humphrey P. Polanen                                        
Humphrey P. Polanen
Director
 


EMPLOYEE:
 
Dated February 9, 2009
 
/s/ Louis E. Ryan                                                      
Louis E. Ryan
Chief Executive Officer, Chief Financial Officer,
and Chairman of Board of Directors


 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TERMINATION CERTIFICATE




This is to certify that undersigned does not have in the undersigned’s
possession, nor has undersigned failed to return, any customer information,
records, files, programs, documents, data, specifications, drawings, blueprints,
reproductions, sketches, notes, reports, proposals, or copies of them, or other
documents or materials, equipment, or other property or asset belonging to St.
Bernard Software (“Employer”), its successors and assigns.


Undersigned further certifies that undersigned has fully complied with, and will
continue to comply with, all the terms of the Employment Agreement dated as of
January 15, 2009 between Employer and the undersigned (the “Agreement").


Undersigned further agrees that, in compliance with the Agreement, undersigned
will preserve as confidential any and all trade secrets, confidential
information, knowledge, data or other information of Employer relating to
products, processes, know-how, designs, formulas, test data, customer lists,
business plans, marketing plans and strategies, pricing strategies or other
subject matters pertaining to any business of Employer or any of its clients,
customers, Employees, licensees or affiliates, that Employee produced, obtained
or otherwise acquired or became aware of during the course of Employee’s
engagement under the Agreement.




EMPLOYEE:






_______________________________
Louis E. Ryan






Date:   __________________________



 
6

--------------------------------------------------------------------------------

 

EXHIBIT B
SEVERANCE AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS




This Severance Agreement and General Release of All Claims (“Agreement”) is
entered into between Louis E. Ryan (“Employee”) and St. Bernard Software, and
all related holding, parent or subsidiary entities and their affiliates,
directors, officers, representatives, agents, principals, partners and
employees, stockholders, predecessors and successors and/or assigns, insurers,
and attorneys (all collectively referred to as “Employer”). (Employee and
Employer are hereinafter collectively referred to as “the Parties”).


1.  Termination of Employment.  Employee’s employment with Employer is
terminated effective ___________  (“ the termination date”).


2.  Severance.  In consideration of and in return for the promises contained in
this Agreement, and as full and final compensation to Employee for all services
as an employee:


a. Employee shall receive from Employer, with appropriate deductions and
withholdings, with the compensation required by Paragraph 3(b) of the Employment
Agreement dated January 15, 2009 (the “Employment Agreement”), payable in
accordance with Employer’s regular payroll practices, (the “Severance”) in
addition to all accrued and unused wages and vacation pay and any applicable
quarterly bonus which has been earned but not yet paid through the termination
date;


b. Employee will continue on Employer’s medical plan up to and including
Employee’s termination date. Employee shall have the right to continue his/her
medical and dental insurance, at Employee’s sole expense, pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA") provided, however, that Employee timely elects COBRA
continuation.  The COBRA period shall be deemed to have commenced on the first
of the month following the date of termination;


c. Employee acknowledges and agrees that the Severance provided for in this
Agreement is due under his Employment Agreement only if he signs this Agreement;
and


e. Employer warrants and Employee acknowledges that the agreements described
under this Paragraph 2 constitute full payment of any and all claims of every
nature and kind arising out of or relating in any way to Employee’s employment
by Employer or the termination thereof, benefits owed, or any other claims as
outlined below.

 
7

--------------------------------------------------------------------------------

 

3.  Employee’s Release of All Claims Against Employer.


a. In consideration of the above described payment, and for other good and
valuable consideration, Employee agrees that employment with Employer has
terminated as of the termination date, and that Employee has received full
payment of all wages, vacation accrued but not used, and any and all other sums
due as a result of such employment by Employer.  In further consideration of and
in return for the promises and covenants undertaken herein, Employee does hereby
unconditionally, irrevocably and absolutely release and discharge Employer and
all related holding, parent or subsidiary entities and their affiliates,
directors, officers, representatives, agents, principals, partners and
employees, stockholders, predecessors and successors and/or assigns, insurers,
and attorneys from any and all liability, claims, demands, causes of action, or
suits of any type, whether in law and/or in equity, known or unknown, related
directly or indirectly or in any way connected with any transaction, affairs or
occurrences between them to date, including, but not limited to, Employee’s
employment with Employer and the termination of said Employment.  This Agreement
shall include but not be limited to a release of claims arising under any state
or federal statute or common law regulating or affecting employment, including
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Equal Pay Act, Age Discrimination in Employment Act, the Fair Labor
Standards Act, federal and state wage and hour laws including, without
limitation, the California Labor Code, California Government Code Sections 12940
et seq., any applicable California Industrial Wage Orders, all as amended, all
claims for breach of contract, employment discrimination, sexual harassment,
wages, severance, overtime compensation, vacation, torts, fraud, and/or claims
any other local, state or federal law, rule, or regulation relating to or
affecting Employee’s employment by Employer, except any claim for unemployment
insurance or worker’s compensation.


b. In further consideration of the above described payments and benefits, and
for other good and valuable consideration, Employee irrevocably and absolutely
agrees that he will not prosecute nor allow to be prosecuted on his behalf in
any administrative agency, whether federal or state, or in any court, whether
federal or state, any claim or demand of any type related to the matters
released above.  It is the intention of the Parties that, with the execution of
this Agreement, Employer and all related holding, parent or subsidiary entities
and their affiliates, directors, officers, representatives, agents, principals,
partners and employees, stockholders, predecessors and successors and/or
assigns, insurers, and attorneys will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of Employee related in
any way to the matters released.  Employee represents that he has not filed any
complaint, charges or lawsuits against Employer and all related holding, parent
or subsidiary corporations (including their affiliates, officers, directors, and
employees) with any governmental agency or any court.


4.  Left Intentionally Blank.

 
8

--------------------------------------------------------------------------------

 

5.  Unknown Claims.  Employee understands and agrees that this Agreement extends
to all claims of every nature, known or unknown, suspected or unsuspected, past
or present, and that any and all rights granted to Employee under Section 1542
of the California Civil Code or any analogous federal law or regulation are
hereby expressly waived.  Section 1542 provides:




“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


Employee certifies that he has read this release, the quoted Civil Code section
and that he fully understands this release.


6.  Binding Effect.  This Agreement and all promises and agreements set forth in
this Agreement shall be binding upon and shall inure to the benefit of the
respective parties, their legal successors, heirs, assigns, partners,
representatives, agents, attorneys, officers, directors and shareholders.


7.  Entire Agreement.  Employee further declares and represents that no promise
or representation not contained in this Agreement has been made to him and
acknowledges and represents that this Agreement contains the entire
understanding between the parties and contains all terms and conditions
pertaining to the compromise and settlement of the subjects referenced in this
Agreement.   However, any proprietary or trade secrets agreement or any
agreement regarding ownership of intellectual property by Employer entered into
previously, as well as Paragraphs 4,5,6,8 and 10 of the Employment Agreement
shall remain in full force and effect.  Employee further acknowledges that the
terms of this Agreement are contractual and not a mere recital.


8.  Left intentionally blank


9.  Confidential Information and Trade Secrets.  Employee acknowledges that all
confidential materials, records and documents concerning Employer that have come
into Employee’s possession during his/her employment with Employer have been
returned to Employer.  Employee agrees not to disclose to any person or entity,
including any competitor of Employer and any future employer, any of Employer’s
trade secrets or other confidential information. Employee acknowledges all
Employer’s property obtained during the course of her employment with Employer
has been returned to Employer.  To the extent that Employee has entered into any
Confidentiality, Proprietary or Trade Secrets agreement or any agreement
regarding ownership of intellectual property of Employer, if such Agreements
provide greater protection to Employer than this Agreement, such other
Agreements shall take precedence over this Agreement.


10.  Interpretation and Severability.  The validity, interpretation, and
performance of this Agreement shall be construed and interpreted according to
the laws of the State of California.  This Agreement shall not be interpreted
for or against either party hereto on the ground that such party drafted or
caused this Agreement to be drafted.  If any provision of this Agreement, or
part thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions, and parts thereof, of this Agreement are declared to be
severable.

 
9

--------------------------------------------------------------------------------

 

11.  Arbitration of Disputes.  Any dispute arising out of this Agreement or
Employee’s employment or termination shall be resolved by binding arbitration in
San Diego, California, pursuant to Paragraph 10 of the Employment Agreement, and
the findings of the arbitrator shall be final and binding upon the parties.


12.  Attorneys’ Fees.  In any dispute involving this Agreement, the prevailing
party shall be entitled to attorneys’ fees and costs.


 
13.
IF EMPLOYEE IS UNDER THE AGE OF 40, A SIGNATURE ON THIS RELEASE WILL BE
IMMEDIATELY EFFECTIVE. IF EMPLOYEE IS OVER THE AGE OF 40, THE FOLLOWING
PROVISIONS APPLY:



 Age Discrimination in Employment Act Release.


A.   Employee acknowledges Employer hereby has advised Employee in writing to
discuss this Agreement with an attorney before executing it and that Employer
has provided Employee at least twenty-one (21) days within which to review and
consider this Agreement before signing it.


B.  The Parties acknowledge and agree that Employee may revoke this Agreement
for up to seven (7) calendar days following the execution of this Agreement, and
that it shall not become effective or enforceable until the revocation period
has expired.  The Parties further acknowledge and agree that such a revocation
must be in writing, addressed to Michel Urich, Esq., at 7668 El Camino Real,
Suite 104-238, Carlsbad, CA 92009 and received not later than 5:00 p.m. on the
seventh (7th) day following execution of this Agreement by Employee.  If
Employee revokes this Agreement, it shall not be effective or enforceable and
Employee will not receive the monies and benefits described above.


C. If Employee does not revoke this Agreement in the time frame specified in
this Paragraph 20, the Agreement shall become effective at 12:01 a.m. on the
eighth (8th) day after it is signed by Employee.


I have read the foregoing Severance Agreement and General Agreement of All
Claims and I accept and agree to the provisions contained in this Agreement and
execute it voluntarily and with full understanding of its consequences.


PLEASE READ CAREFULLY, THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.








Dated: ________________, 200__
_____________________________
Louis E. Ryan

 



 
10

--------------------------------------------------------------------------------

 

EXHIBIT C
BONUS PLAN


Total Revenue Targets for 2009 (Subscription Revenues and Appliance Revenues):


Quarter
Q1 2009
Q2 2009
Q3 2009
Q4 2009
Target Revenues
$4,929,814
$5,270,386
$5,298,203
$5,762,326
Target Bonus
$18,750
$18,750
$18,750
$18,750



Employee shall be entitled to a quarterly bonus, not to exceed $18,750 per
quarter, if, during the Initial Term of Employee’s Employment Agreement, St.
Bernard Software, Inc. (the “Company”) achieves actual quarterly total revenues
of eighty percent (80%) or more of the quarterly revenue targets listed
above.   If during any quarter the Company actual total revenue is 100% or more
of the revenue target for a particular quarter, then Employee shall be entitled
to 100% of the target revenue bonus, or $18,750 for that quarter.  If the
Company achieves 80% of the revenue target for a particular quarter, then
Employee shall be entitled to 80% of the targeted revenue bonus, or $15,000
($18,750 x 0.80), and anything above 80% will be prorated.  So by way of
example, if the Company achieves 95% of the revenue target for a particular
quarter, then Employee shall be entitled to 95% of the targeted revenue bonus,
or $17,812.50 ($18,750 x 0.95).  No bonus will be paid in a quarter if the
actual revenue for that quarter is less than eighty percent (80%) of the revenue
target for that quarter.




Operating Income Targets for 2009:


Quarter
Q1 2009
Q2 2009
Q3 2009
Q4 2009
Target Income(Loss) from Operations
$(481.565)
$(150,007)
$(53,227)
$155,742
Target Bonus
$6,250
$6,250
$6,250
$6,250



 
Employee shall be entitled to a quarterly bonus of $6,250 per quarter if, during
the Initial Term of Employee’s Employment Agreement, the Company achieves (i)
actual quarterly loss from operations equal to or less than of the quarterly
loss from operations targets for Q1, Q2 and Q3, or (ii) actual quarterly profit
from operations that is equal to higher than of the quarterly profit from
operations target for Q4.
 
 
11

--------------------------------------------------------------------------------

 